Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 1 of 16 Page ID #:1302



1    HORTON, OBERRECHT, KIRKPATRICK & MARTHA
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
2    Peter C.L. Chen, Esq. (SBN 246720)
     3 Park Plaza, Suite 350
3    Irvine, CA 92614
     PH: (949) 251-5100
4    FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / pchen@hortonfirm.com
5

6    Attorneys for Defendant Corona Seeds, Inc.
7

8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10

11    Agricola Cuyuma SA;                             CASE NO. 2:17-cv-8220 DMG (SKx)
      Corporacion Agricola Vinasol SAC;
12                                                    CORONA SEEDS, INC.’S
                          Plaintiffs,                 SEPARATE STATEMENT OF
13    v.                                              UNCONTROVERTED FACTS AND
                                                      CONCLUSIONS OF LAW
14    Corona Seeds, Inc.;
                                                      [Filed Concurrently with Notice of
15                        Defendant.                  Motion and Motion for Summary
                                                      Judgment, of Alternatively, Partial
16                                                    Summary Judgment; Declaration of
                                                      Steve Koike; Declaration of Peter C.L.
17                                                    Chen; [Proposed] Order]
18                                                    District Judge: Hon. Dolly M. Gee
19                                                    Date: December 20, 2019
                                                      Time: 3:00 p.m. th
20                                                    Courtroom: 8C, 8 Floor
21

22                                                    Complaint Served: December 21, 2017
                                                      Current Trial Date: February 11, 2020
23
                                                      Judge: Hon. Dolly M. Gee
24                                                    Magistrate: Hon. Steve Kim
25

26
           Pursuant to Federal Rules of Civil Procedure Rule 56 et seq. and Local Rule 56 et
27
     seq., defendant Corona Seeds, Inc. (“CORONA”) submits this separate statement of
28
     uncontroverted facts and conclusions of law, together with references to evidence in
                                                  1
                              SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 2 of 16 Page ID #:1303



1
     support of CORONA’s motion for summary judgment, or alternatively, partial summary
2
     judgment, against plaintiffs Agricola Cuyuma SA (“CUYUMA”) and Corporacion
3
     Agricola Vinasol SAC’s (“AVSA”) (collectively “PLAINTIFFS”) third amended
4
     complaint, as follows:
5
        CORONA SEEDS, INC.’S UNCONTROVERTED FACTS AND EVIDENCE
6
     Corona Seeds, Inc.’s Undisputed Facts : Corona Seeds, Inc.’s Supporting
7                                              Evidence:
8    1. The subject seeds CORONA sold to       See Exhibit “A” attached to Declaration of
     PLAINTIFFS were supplied by CRITES, Peter C.L. Chen (“Chen Dec.”)
9
     a seed supplier / manufacturer. CRITES    (Deposition of Michael Newman
10   placed the subject seeds in bags provided (“Newman Depo.”) (35:23-25; 36; 37:1-
     by CORONA, sealed the bags, and sent      11)
11
     them to CORONA.
12                                             See Exhibit “B” attached to Chen Dec.
13
                                                      See Exhibit “C” attached to Chen Dec.
14                                                    (Deposition of Andy Johnson (“Johnson
                                                      Depo.”) (40:20-25; 41:19)
15

16                                                    See Exhibit “D” attached to Chen Dec.
                                                      (Crites 000008).
17
     2. The subject seeds were tested by              See Exhibit “C” attached to Chen Dec.
18   Eurofins, a third-party testing agency,          (Johnson Depo (40:20-25; 41:19)
     prior to shipment. The results indicated
19
     that a test of the sample pulled from Lot        See Exhibit “D” attached to Chen Dec.
20   C242606, as of November 2015, had a              (Crites 000007).
     germination rate of 87%.
21
     3. CRITES affixed a label to the bags,           See Exhibit “B” attached to Chen Dec.
22   indicating that, as of November 2015, the        (Bag; Exhibit 3 to Newman Depo.)
     germination rate was 87% as to the tested
23
     samples.                                         See Exhibit “C” attached to Chen Dec.
24                                                    (Johnson Depo (40:20-25; 41:19)
25
                                                      See Exhibit “D” attached to Chen Dec.
26                                                    (Crites 000007).
     4. The seeds were then treated with a            See Exhibit “A” attached to Chen Dec.
27
     fungicide called Thiram, bagged, sealed,         (Newman Depo. (95:2-6)
28   and shipped to CORONA.
                                                  2
                              SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 3 of 16 Page ID #:1304



1
                                                        See Exhibit “C” attached to Chen Dec.
2                                                       (Johnson Depo (42:15-24)
     5. After the subject seeds were shipped to         See Exhibit “C” attached to Chen Dec.
3
     CORONA, CRITES performed                           (Johnson Depo (41:17-25, 42, 43, 44:1-23)
4    germination testing on retained samples
     treated with Thiram. Testing revealed that
5
     germination dropped.
6    6. CRITES, however, did not                        See Exhibit “C” attached to Chen Dec.
     communicate the lowered germination                (Johnson Depo (41:17-25, 42-44, 45:1-18,
7
     figures to CORONA until after AVSA                 72:19-22; 105:17-20)
8    communicated concerns with the seed’s
     germination in late May 2016.                      See Exhibit “D” attached to Chen Dec.
9

10                                                      See Exhibit “A” attached to Chen Dec.
                                                        (“Chen Dec.”) (Newman Depo. (95:2-6)
11

12                                                      See Exhibit “E” to Chen Dec. (Deposition
                                                        of Oscar Alban (“Alban Depo”) (111:10-
13
                                                        13)
14   7. This test indicates only that, as of the        See Declaration of Steve Koike ¶ 5
     time of testing, and on the tested seeds,
15
     that 87% of the seeds germinated under             See Request for Judicial Notice (Exhibit
16   laboratory conditions. The germination             “A – C”)
     rate of 87% does not indicate that 87% of
17
     the seed would germinate under “real
18   world” field conditions, as germination is
     affected by a multitude of factors after the
19
     seed is received by the grower, including
20   but not limited to: 1) seed storage and
21
     handling; 2) length of storage; 3)
     transportation; 4) ground preparation; 5)
22   planting method; 6) irrigation and soil
23
     moisture; 7) weather and environment; 8)
     application of chemicals; 9) non-
24   emergence factors due to damage by soil-
25
     borne insects or infection by soil-borne
     pathogens; 10) seed predation; and 11)
26   mis-diagnosis of post-emergence
27
     problems as seed germination issues.
     Laboratory germination rate is not a
28   guarantor nor is it intended to mean that
                                                    3
                              SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 4 of 16 Page ID #:1305



1
     all seeds from that particular lot will
2    actually germinate at the rate tested.
     8. AVSA is a commercial grower and              See Exhibit “E” to Chen Dec. (Alban
3
     exporter of agricultural produce in Peru        Depo (14:12-25; 15:1)
4    and has been in business since 2001.
5
     9. AVSA placed an order for certain             See Exhibit “F” attached to Chen Dec.
6    seeds, including Sapphire seeds from Lot
     C242606, from CORONA in January
7
     2016 for $26,400.
8    10. The subject seeds were treated with         See Exhibit “E” to Chen Dec. (Alban
     Thiram.                                         Depo (65:18-25)
9

10                                               See Exhibit “F” attached to Chen Dec.
     11. No one from AVSA or CORONA              See Exhibit “E” to Chen Dec. (Alban
11
     discussed germination rates for the subject Depo (69:9-15; 110:14-17)
12   seeds at any point during the purchase /
     sale process.                               See Exhibit “F” attached to Chen Dec.
13
     12. The invoice for the sale of the subject See Exhibit “F” attached to Chen Dec.
14   seeds contained the following language:
15
     “NOTICE TO BUYER-PLEASE READ
     BEFORE PLANTING
16   GUARANTEE AND EXPLANATION
17
     OF GUARANTEES; LIMITATION OF
     DAMAGES Corona Seeds, Inc. warrants
18   that seeds are labeled as required by law
19
     and within the tolerances set forth on the
     label. CORONA SEEDS AND ITS
20   SUPPLIERS MAKE NO OTHER
21
     EXPRESS OR IMPLIED WARRANTY
     OF MERCHANTABILITY, FITNESS
22   FOR A PARTICULAR PURPOSE OR
23
     OTHERWISE. The recommendations for
     the use of these products are based on the
24   best recommendation and judgment of the
25
     personnel of Corona Seeds and its
     suppliers, without having any guarantee of
26   results obtained in relation to these
27
     varieties. The Buyer guarantees that he /
     she is a farmer of a nursery with
28   experience in the use of seeds. The new
                                                 4
                             SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 5 of 16 Page ID #:1306



1
     varieties must be tested to see their
2    adaptability before commercial use. The
     descriptions and pictures of advertising
3
     will be used only as a guide and do not
4    constitute any guarantee.
     LIMITATION OF LIABILITY: The
5
     exclusive remedy for losses or damages
6    for breach of the previous warranty or for
     negligence or otherwise, is limited to the
7
     purchase price of the seed and will not
8    include the consequential damages.
     Claims for defects in this product must be
9
     submitted to Corona Seeds as soon as
10   possible to allow Corona Seeds to
     investigate the complaint and, within 30
11
     days after discovery. If the seed is
12   transferred to a third party, a warning
     similar to this will be obtained, and
13
     Corona Seeds will be free of damages and
14   will be compensated for damages caused
     by this transfer.
15
     DISEASES: Some plant diseases are
16   transmitted by seeds. Unless otherwise
     indicated in writing, no seeds have been
17
     tested for diseases transmitted by seeds.
18   The test can be done at the request of the
     buyer at an additional cost.”
19
     13. The bag contains the same language.          See Exhibit “B” attached to Chen Dec.
20
     14. A label affixed to the bag states the        See Exhibit “G” attached to Chen Dec.
21
     following:
22
     “WARRANTY AND DISCLAIMER OF
23
     WARRANTIES: Seller warrants that this
24   product has been labeled as required by
25
     law and that it conforms to the label
     description, SELLER MAKES NO
26   OTHER EXPRESS OR IMPLIED
27
     WARRANTY OF
     MERCHANTABILITY, FITNESS FOR
28   A PARTICULAR PURPOSE OR
                                                  5
                              SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 6 of 16 Page ID #:1307



1
     OTHERWISE. Any recommendations for
2    the use of this product or materials or
     apparatus in connection therewith are
3
     based upon Seller’s best judgment but
4    there is no warranty of results to be
     obtained in connection therewith.
5
     LIMITATION OF LIABILITY: The
6    exclusive remedy for loss or damage due
     to breach of the foregoing warranty or
7
     contract or for negligence or other cause
8    shall be limited to return of purchase price
     of this product and shall not include
9
     consequential damages. Claims for defects
10   in this product must be presented to Seller
     as soon as practicable to enable Seller to
11
     investigate and in any event within thirty
12   days after discovery.”
     14. AVSA does not dispute the terms of             See Exhibit “E” to Chen Dec. (Alban
13
     the provision above. The invoice was               Depo (64:12-25; 65-68; 69:1-8)
14   signed by a person with authority to enter
     into such contracts at AVSA.                       See Exhibit “F” attached to Chen Dec.
15
     15. Once the seeds arrived in Peru, they           See Exhibit “E” to Chen Dec. (Alban
16   go into quarantine with a government               Depo (73:14-25; 74:1-9)
     agency entitled SENASA. The seeds
17
     were released by SENASA to AVSA after
18   it cleared quarantine.
     16. AVSA did not perform a germination             See Exhibit “E” to Chen Dec. (Alban
19
     test prior to planting the seeds. AVSA did         Depo (48:19-25, 49:1-25)
20   not test the seeds for disease prior to
21
     planting. AVSA did not test-plant the
     seeds.
22   17. Sometime after planting, AVSA                  See Exhibit “H” attached to Chen Dec.
23
     contends germination-related issues arose.         (TAC ¶ 26)
     AVSA performed in-house germination
24   testing on certain Sapphire seeds in Lot
25
     C242606.
     18. On May 25, 2016, AVSA advised                  See Exhibit “E” to Chen Dec. (Alban
26   CORONA of issues with germination.                 Depo (101:7-9)
27   19. CORONA sent samples of C242606                 See Exhibit “A” attached to Chen Dec.
     to an independent laboratory for testing.          (Newman Depo. (86:7-25; 87:1-15)
28


                                                    6
                              SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 7 of 16 Page ID #:1308



1
     20. AVSA attempted to find replacement          See Exhibit “A” attached to Chen Dec.
2    Sapphire seeds but was unable to.               (Newman Depo. (91:24-25, 92:1-22)
3
                                                     See Exhibit “I” attached to Chen Dec.
4                                                    (Page 3)
     21. To account for lowered germination,         See Exhibit “A” attached to Chen Dec.
5
     CORONA recommended planting the                 (Newman Depo. (91:24-25, 92:1-22)
6    Sapphire seeds at a 3-to-1 ratio.
     CORONA did so after discussing with             See Exhibit “C” attached to Chen Dec.
7
     CRITES.                                         (Johnson Depo (109:12-24)
8    22. Importantly, the only issue CORONA          See Exhibit “H” attached to Chen Dec.
     was made aware of was germination and           (TAC ¶ 39)
9
     nothing else.
10   23. CORONA was able to secure                   See Exhibit “H” attached to Chen Dec.
     replacement Sapphire seeds of a different       (TAC ¶ 36)
11
     lot from CRITES and these replacement
12   Sapphire seeds were sent to AVSA on             See Exhibit “J” attached to CHEN DEC.
     May 26, 2016, arriving in Peru on June
13
     10, 2016.
14   24. In sending the replacement seeds,           See Exhibit “A” attached to Chen Dec.
     CORONA entered into an agreement with           (Newman Depo. (91:24-25, 92:1-22)
15
     AVSA, wherein if testing of the subject
16   seeds exceeded 85%, then AVSA would
17
     agree to pay for the replacement seeds.
     25. CORONA did not charge AVSA for              See Exhibit “J” attached to CHEN DEC.
18   the replacement seeds.
19
     26. CUYUMA is a commercial grower               See Exhibit “K” attached to Chen Dec.
     and exporter of agricultural produce in         (Deposition of Angello Flores (“Flores
20   Peru.                                           Depo”) (10:19-25; 11:1-6)
21
                                               See Exhibit “H” attached to Chen Dec.
22                                             (TAC ¶ 2)
23
     27. CUYUMA placed an order for certain See Exhibit “L” attached to Chen Dec.
     seeds, including Sapphire seeds from lot
24   C242606, with CORONA in March 2016.
25   The purchase price of the seeds was
     $20,515. The seeds were shipped by
26   ocean freight on March 25, 2016.
27   28. No one from CUYUMA or                 See Exhibit “K” attached to Chen Dec.
     CORONA discussed germination rates for (Flores Depo (26:11-14)
28
     the subject seeds at any point during the
                                                 7
                            SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 8 of 16 Page ID #:1309



1
     purchase / sale process
2    29. “NOTICE OF DISCLAIMER OF                       See Exhibit “L” attached to Chen Dec.
     WARRANTY, LIMITATION OF
3
     DAMAGES & INDEMNITY: Seller and
4    its vendors disclaim any warranty whether
     express or implied of
5
     MERCHANTABILITY, FITNESS FOR
6    A PARTICULAR PURPOSE, OF
     WARRANTY BY SAMPLE. Damages
7
     shall be exclusively LIMITED TO THE
8    PURCHASE PRICE of the seed. If seed is
     transferred to another party Buyer shall
9
     indemnify, defend and hold Seller
10   harmless from any claims. DISEASES:
     Many diseases are seedborne. Unless
11
     specifically stated, no seed has been tested
12   for disease. Testing is available for
     additional charge.”
13
     30. CUYUMA does not dispute the terms              See Exhibit “K” attached to Chen Dec.
14   of the provision above. The invoice was            (Flores Depo (24:9-25, 25:1-21)
     signed by a person with authority to enter
15
     into such contracts at CUYUMA.                     See Exhibit “L” attached to Chen Dec.
16   31. CORONA advised CUYUMA of the                   See Exhibit “A” attached to Chen Dec.
     germination issues, as CORONA had                  (Newman Depo. (86:7-25; 87:1-15)
17
     received the results of testing prompted by
18   AVSA’s communication regarding                     See Exhibit “K” attached to Chen Dec.
     germination issues.                                (Flores Depo (45:6-24)
19
     32. As the only issue known to CORONA              See Exhibit “K” attached to Chen Dec.
20   at that time was germination-related, and          (Flores Depo (45:6-25, 46)
21
     there were no available replacement
     seeds, CORONA recommended planting                 See Exhibit “H” attached to Chen Dec.
22   at a 3-to-1 ratio to account for the lower         (TAC ¶ 39)
23
     germination rates.
     33. CORONA sent replacement seeds to               See Exhibit “K” attached to Chen Dec.
24   CUYUMA for free.                                   (Flores Depo (47:3-23)
25
     34. PLAINTIFFS contend in their TAC                See Exhibit “H” attached to Chen Dec.
     that test results from SENASA indicated            (TAC ¶ 39)
26   the presence of a fungi called
27   Stemphylium Sarciniforme on the fruits,
     and not the seeds, of Lot C242606 on
28   November 8, 2016. Thus, by their own
                                                    8
                              SEPARATE STATEMENT OF UNCONTROVERTED FACTS
Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 9 of 16 Page ID #:1310



1
     admission, any potential notice of disease,
2    to the extent Stemphylium Sarciniforme is
     a disease, could not have been any earlier
3
     than November 8, 2016
4    35. PLAINTIFFS also refer to a test               See Exhibit “M” attached to Chen Dec.
     performed by SGS, which identified the
5
     presence of four types of fungi (Pantoea
6    sp., Enterobacteriacese, Erwinia sp., and
     Acinetobacter sp.) and bacteria
7
     (Stemphylium sp., Alternaria sp.,
8    Cladosporium sp., Fusarium oxysporum,
     Sclerotinia sp., Cryptococcus victoriae,
9
     Thanalephorus cucumeris, and Pythium
10   sp.).
     36. PLAINTIFFS also refer to two tests            See Exhibit “N” attached to Chen Dec.
11
     performed by a Dr. Luz Leonor Mattos
12   Calderon on samples of the subject                See Exhibit “O” attached to Chen Dec.
     Sapphire Seeds (at the behest of AVSA &
13
     CUYUMA), which purportedly revealed
14   the presence of a bacteria called
     Pseudomonas syringae pv. psi
15
     37. With respect to the Stemphylium               See Koike Dec. ¶. 6
16   Sarciniforme, this is a “mold” type of
     fungus that commonly grows on dead
17
     organic matter and can be spread via
18   spores in the air. While this fungus can be
     a contaminant on the outside surfaces of
19
     large sized seeds, such as pea seeds, it
20   does not infect the pea and does not cause
21
     any problems to pea seeds. This fungus
     can grow as a secondary colonizer on
22   plant tissues damaged by factors such as
23
     weather extremes, insect feeding,
     senescence and decline of the plant, high
24   salts and other field problems, and
25
     damage caused by production practices.
     Stemphylium sarciniforme is common
26   around the world, including Peru.
27
     Importantly, Stemphylium sarciniforme is
     not pathogenic to peas
28   38. SGS-Portugal performed testing on             See Exhibit “M” attached to Chen Dec.
                                                   9
                             SEPARATE STATEMENT OF UNCONTROVERTED FACTS
     Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 10 of 16 Page ID
                                      #:1311


1
      seeds from the subject lot in April 2017.
2     The testing methodology was “next            See Koike Dec. ¶. 7
      generation sequencing,” or “NGS.” The
3
      NGS test consists of a high-level DNA
4     analysis of the object tested. However,
      NGS testing does not provide any
5
      information on whether the DNA is alive
6     or dead. The presence of a particular
      fungus or bacterium, which was killed or
7
      otherwise died prior to planting, can and
8     will show up in an NGS test. In short,
      there is no way to discern between “dead”
9
      DNA versus “live” DNA. Since NGS is
10    only detecting DNA, the test does not
      indicate if the actual fungus or bacterium
11
      was even present.
12    39. None of the detected bacteria in the     See Exhibit “M” attached to Chen Dec.
      SGS-Portugal test are pathogenic to peas.
13
      In fact, all bacteria identified in the test See Koike Dec. ¶. 7
14    are all around us, found in soil, hands,
      dust, etc. As for three of the fungi
15
      identified, Stemphylium sp., Alternaria
16    sp., and Cladosporium sp., these are
      common mold and not pathogenic to peas.
17
      Cryptococcus victoriae is a yeast that is
18    not pathogenic to peas. As for Fusarium
      oxysporum, only one (1) strain out of
19
      hundreds is pathogenic to peas – the test
20    provides no information on the specific
      strain. Fusarium oxysporum is also a soil-
21
      borne fungi. Sclerotina sp. is also a soil-
22    borne fungi and only species outs of
      hundred are pathogenic. The testing did
23
      not reveal the specific species.
24    Thanatephorus cucumeris and Pythium
      can be pathogenic to peas but both are
25
      soil-borne. Notably, soil-borne fungi are
26    pathogenic only if the contact is through
      soil. The presence of soil-borne fungi on
27
      seeds generally suggests that the fungi is
28    dead or inactive. As indicated above,
                                                10
                             SEPARATE STATEMENT OF UNCONTROVERTED FACTS
     Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 11 of 16 Page ID
                                      #:1312


1
      NGS testing does not identify whether any
2     of the bacteria or fungus were alive – it
      merely identifies it was present at some
3
      point in time.
4     40. As for the phytopathological testing      See Exhibit “N” attached to Chen Dec.
      performed by Dr. Calderon, it should be
5
      noted at the outset that no fungi that is     See Exhibit “O” attached to Chen Dec.
6     pathogenic to peas was detected. With
      respect to the bacteria found, the testing    See Koike Dec. ¶. 8-9
7
      methodology used does not conform to
8     international standards. The method used
      by Dr. Calderon is likely to lead to
9
      misleading results. The method Dr.
10    Calderon used does not permit the
      recovery and isolation of bacteria.
11
      Similarly, injecting the bacteria into other
12    plants is inappropriate because it actually
      increases the likelihood of soft rot bacteria
13
      and soft rot bacteria species. Ultimately,
14    the presence Pseudomonas syringae pv.
      psi was detected was faulty.
15

16                                 CONCLUSIONS OF LAW
17      1. No express warranties were made by CORONA because PLAINTIFFS never
18         spoke to CORONA about germination at any point during the transaction. The
19         label indicates that testing was done in November 2015 on samples taken from Lot
20         C242606, and that testing indicated germination of 87% in a laboratory is
21         indicative of solely that – testing on a sample in November 2015 indicated 87%
22         germination, and nothing more. Cal. Commercial Code (“CCC”) § 1213.
23      2. CORONA is allowed to disclaim warranties because 1) the parties never discussed
24         germination as part of the sales of the subject seeds and 2) the 87% germination
25         rate test result is solely intended to convey that the samples of seeds from Lot
26         C242606 were tested in November 2015 and that the tested seeds had a
27         germination rate of 87%. The 87% germination does not convey or otherwise
28         guarantee that the seeds will actually germinate at 87%. Furthermore, CORONA

                                                 11
                              SEPARATE STATEMENT OF UNCONTROVERTED FACTS
     Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 12 of 16 Page ID
                                      #:1313


1
           was completely unaware of the diminished germination level because CRITES
2
           never communicated such information until late May 2016, well after the sale had
3
           completed. CCC § 2316
4
        3. Enforcement of the limitation of remedy provides PLAINTIFFS with the remedy
5
           of the purchase price of the seed. PLAINTIFFS were sent replacement seeds at no
6
           charge, enjoying the benefit of the limitation of remedies clause. Germination rate
7
           cannot be considered a latent defect as commercial growers such as PLAINTIFFS
8
           have the ability to conduct such testing prior to planting. . There is no reason why
9
           PLAINTIFFS, commercial growers and exporters, could not have tested the seeds
10
           for germination prior to planting. This is especially true in light of the fact that
11
           AVSA did in fact perform in-house germination testing after planting. The
12
           limitation of liability clause are enforceable. Nat’l Rural Tele. Coop. v. DIRECTV,
13
           Inc. (C.D. Cal 2003) 319 F.Supp.2d 1040, 1048; Nunes Turfgrass, Inc. v. Vaughan-
14
           Jacklin Seed Co. (1988) 200 Cal.App.3d 1518, 1533.
15
        4. The disclaimer language is conspicuous. The evidence is undisputed that the
16
           parties never discussed germination as part of the sale. The evidence is also
17
           undisputed that CORONA had no way of knowing that post-sale germination
18
           testing by CRITES revealed lowered germination rates. As indicated above,
19
           CRITES did not divulge this information to CORONA until after AVSA advised
20
           of germination-related issues in late May 2016. Thus, there can be no intentional
21
           or negligent misrepresentation. CCC § 2316(2).
22
        5. Neither the Federal Seed Act (§ 1571) nor California Seed Law (§ 52452; 54281)
23
           require that the seeds actually germinate at that actual percentage – it merely
24
           requires that identifying information be provided in conformance with the statutes.
25
        6. CORONA had every reasonable ground to believe that the germination test of 87%
26
           was accurate. The test was performed was an independent laboratory and there
27
           was no reason for CORONA to believe that the test was inaccurate or improperly
28


                                                  12
                               SEPARATE STATEMENT OF UNCONTROVERTED FACTS
     Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 13 of 16 Page ID
                                      #:1314


1
           performed. CORONA’S first notice of any germination issues was in late May
2
           2016, when AVSA informed CORONA of such. California Civil Code § 1710;
3
           Bily v. Arthur Young & Co. (1992) 3 Cal.4th 370, 407-408.
4
        7. With respect to the 3-to-1 planting claim, this allegation makes little sense because
5
           the only issue known to the parties at that time was low germination. As
6
           replacement seeds could not be obtained in time, planting at a heavier ratio would
7
           appear to counter-act low germination. In addition, as the germination figures was
8
           known to all after May 2016, and the 3-to-1 recommendation was made after that
9
           time, PLAINTIFFS cannot claim reasonable reliance as they already knew of the
10
           lowered germination numbers. California Civil Code § 1710; Bily v. Arthur Young
11
           & Co. (1992) 3 Cal.4th 370, 407-408.
12
        8. It was not foreseeable to CORONA that the application of Thiram would somehow
13
           decrease the germination rate of the seed. It is also not foreseeable to CORONA
14
           that CRITES inexplicably failed to communicate the decreased germination.
15
           Similarly, because germination relies on a host of factors outside CORONA’s
16
           control, the type of harm alleged by PLAINTIFFS is simply not foreseeable.
17
           Kesner v. Superior Court (2016) 1 Cal.5th 1132, 1143; Rowland v. Christian
18
           (1968) 69 Cal.2d 108, 112.
19
        9. PLAINTIFFS allege they suffered injury but there is no demonstrable evidence
20
           demonstrating the closeness of CORONA’s conduct to the harm suffered. In
21
           addition, there is no moral blame to CORONA’s conduct as CORONA had no
22
           reason to doubt the germination test and was not apprised of the post-treatment
23
           developments until much later. The policy of preventing future harm should not
24
           fall on CORONA’s shoulders under these circumstances. It would also create a
25
           significant burden to CORONA if it was forced to guarantee that seeds actually
26
           germinate at the rate tested because it would completely absolve a plaintiff of any
27

28


                                                 13
                              SEPARATE STATEMENT OF UNCONTROVERTED FACTS
     Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 14 of 16 Page ID
                                      #:1315


1
           responsibility. Kesner v. Superior Court (2016) 1 Cal.5th 1132, 1143; Rowland v.
2
           Christian (1968) 69 Cal.2d 108, 112.
3

4
     DATED: November 13, 2019             HORTON, OBERRECHT, KIRKPATRICK &
5
                                          MARTHA
6

7

8                                          By: _________________________________
                                                Cheryl A. Kirkpatrick
9
                                                Peter C.L. Chen
10                                              Attorneys for Corona Seeds, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  14
                             SEPARATE STATEMENT OF UNCONTROVERTED FACTS
     Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 15 of 16 Page ID
                                      #:1316


1
                                      PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF ORANGE
3          I am employed in the County of Orange, State of California. I am over the age of
4
     18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT, KIRKPATRICK & MARTHA, 3 Park Plaza, Suite 350, Irvine,
5    California 92614.
6
            On November 15, 2019, I served the foregoing document described as: Corona
7    Seeds, Inc.’s Separate Statement of uncontroverted Facts and Conclusions of Law,
     on all interested parties in this action by placing a true copy thereof enclosed in sealed
8    envelopes addressed as stated on the attached service list:
9    [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
10
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
     firm’s practice of collection and processing correspondence for mailing. Under that
11   practice it would be deposited with the U.S. Postal Service on that same day with
12
     postage thereon fully prepaid at Irvine, California in the ordinary course of business. I
     am aware that on motion of the party served, service is presumed invalid if postal
13   cancellation date or postage meter date is more than (1) day after the date of deposit for
14
     mailing in affidavit.

15   [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
16
     document by electronic mail to the party(s) identified on the attached service list using
     the e-mail address(es) indicated.
17

18   [ ] BY OVERNIGHT DELIVERY – I deposited such envelope for collection and
     delivery by Federal Express with delivery fees paid or provided for in accordance with
19   ordinary business practices. I am “readily familiar” with the firm’s practice of collection
20   and processing packages for overnight delivery by Federal Express. They are deposited
     with a facility regularly maintained by Federal Express for receipt on the same day in the
21   ordinary course of business.
22
     [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
23   this Court at whose direction the service was made.
24
           Executed on November 15, 2019, at Irvine, California.
25

26

27

28
                                                        Crystal Thompson

                                                  15
                               SEPARATE STATEMENT OF UNCONTROVERTED FACTS
     Case 2:17-cv-08220-DMG-SK Document 76-2 Filed 11/15/19 Page 16 of 16 Page ID
                                      #:1317


1
                                        SERVICE LIST
2
     Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
3
     United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
4
      Panda Kroll, Esq.                              Co-Counsel for Defendant Corona
5
      Law Offices of Panda Kroll                     Seeds, Inc.
6     5999-B Ridgeview Street
      Camarillo, CA 93012
7
      Phone: (805) 764-0315; Fax: (805) 764-0339
8     Email: pkroll@pandakrollesq.com
      Bruce Alan Finck, Esq.                         Counsel for Defendant Corona Seeds,
9
      BENTON, ORR, DUVAL &                           Inc.
10    BUCKINGHAM
      39 N. California Street
11
      Ventura, CA 93001
12    Phone: (805) 648-5111; Fax: (805) 648-7218
      Email: bfinck@bentonorr.com
13
      Brian Nomi, Esq.                               Co-Counsel for Plaintiffs Agricola
14    Law Office of Brian Nomi                       Cuyuma SA and Corporacion Agricola
      215 E. Daily Drive, Suite 28                   Vinasol S.A.C.
15
      Camarillo, CA 93010
16    Phone: (805) 444-5960
      Fax: (805) 357-5333
17
      Email: briannomi@yahoo.com
18    Eduardo Ayala Maura, Esq.                      Co-Counsel for Plaintiffs Agricola
      Ayala Law P.A.                                 Cuyuma SA and Corporacion Agricola
19
      1390 Brickell Avenue, Suite 335                Vinasol S.A.C.
20    Miami, FL 33131
21
      Phone: (305) 570-2208
      Fax: (305) 305-7206
22    Email: eayala@ayalalawpa.com
23
      Dale Dorfmeier, Esq.                           Counsel for Crites Seed, Inc.
      PETRIE, LEATH, LARRIVEE &
24    O’ROURKE, LLP
25
      6051 N. Fresno Street, Suite 110
      Fresno, CA 93710
26    Tel: (559) 498-6522
27
      Email: ddorfmeier@pllolegal.com

28


                                                16
                             SEPARATE STATEMENT OF UNCONTROVERTED FACTS
